Citation Nr: 0532213	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  03-16 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder (PTSD)).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for a dental condition.
                    
4.  Entitlement to service connection for a skin rash of the 
hands.

5.  Entitlement to service connection for herpes zoster of 
the leg.

6.  Entitlement to service connection for hepatitis.

7.  Entitlement to a higher (compensable) rating for a 
service-connected residual scar of an appendectomy.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to August 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Hartford, 
Connecticut that, in pertinent part, granted service 
connection and a noncompensable rating for a residual scar 
from an appendectomy, and which denied service connection for 
PTSD, a dental condition, a skin rash, herpes of the leg, and 
an anxiety disorder.  A personal hearing was held before an 
RO hearing officer in July 2003.  

The RO previously denied service connection for a psychiatric 
disorder in an unappealed March 1976 rating decision.  In 
August 2001, the RO denied the claim for service connection 
for anxiety disorder on the merits.  Although the RO 
apparently determined that new and material evidence was 
presented to reopen the claim for service connection for a 
psychiatric disorder, this determination is not binding on 
the Board.  The Board must first decide whether evidence has 
been submitted which is both new and material to reopen the 
claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In March 1976, the RO denied service connection for a 
psychiatric disorder.

2.  The evidence received subsequent to the March 1976 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3.  An acquired psychiatric disorder, including anxiety 
disorder and panic disorder, was first diagnosed many years 
after service, and is not of service origin or related to any 
incident of service.

4.  The evidence does not show that the veteran has PTSD 
which is related to military service.

5.  Teeth numbers 4, 13, and 14 were extracted in service 
after more than 180 days of service, and tooth number 31 was 
filled after more than 180 days of service.  No other dental 
conditions were incurred in service.

6.  A chronic skin rash of the hands was first diagnosed many 
years after service, and is not of service origin or related 
to any incident of service.

7.  Claimed herpes zoster of the leg was not incurred in or 
aggravated by service.

8.  The veteran's residual scar of an appendectomy is 
superficial, is not unstable or painful, and does not exceed 
6 square inches.  The scar does not produce any limitation of 
motion or functioning.




CONCLUSIONS OF LAW

1.  The evidence received subsequent to the March 1976 RO 
decision, which denied service connection for a psychiatric 
disorder, is new and material and the requirements to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder have been met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (a) (2001).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2005).

3.  Service connection for teeth numbers 4, 13, 14, and 31 is 
warranted for treatment purposes only.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. § 3.381 (2005).

4.  A skin rash of the hands was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

5.  Herpes zoster of the leg was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

6.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

7.  The criteria for a rating in excess of 0 percent for a 
residual scar of an appendectomy have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801 to 7805 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters dated in October 2001 and May 2002, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claims.

With respect to the claim for a higher initial rating for his 
appendectomy scar, the veteran first raised this assertion in 
August 2002 Notice of Disagreement, which was clearly after 
the rating decision on appeal.  VA's Office of General 
Counsel indicated in VAOPGCPREC 8-2003 that when VA receives 
a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
Statement of the Case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue, if VA has already given the section 
5103(a) notice regarding the original claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as an April 
2002 Statement of the Case (SOC), and  Supplemental 
Statements of the Case (SSOC) dated in September 2003, 
November 2004, February 2005, and April 2005.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, as well as service personnel 
reports and lay statements.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions, including 
those raised at a July 2003 VA hearing; service medical and 
personnel records; VA outpatient and hospitalization records 
dated; private medical records; and information from the 
National Personnel Records Center, the National Archives and 
Records Administration.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).



I.	 New and Material Evidence to Reopen a Claim for Service 
Connection for a Psychiatric Disorder (other than PTSD)

In February 1976, the veteran filed a claim for service 
connection for a psychiatric disorder.  He essentially 
asserted that his personality changed in service.  He stated 
that during his service in Vietnam, he worked as a 
construction draftsman, a surveyor, and a jeep driver.  He 
contended that he did not use drugs prior to service, but 
used them extensively in service.  He said he began to use 
heroin during his last month of service.  He stated that 
after service he had many jobs, each for only a short period 
of time.  

In a March 1976 rating decision, the RO denied service 
connection for a psychiatric disorder.  The veteran was 
notified of this decision in April 1976, and he did not 
appeal. 

The veteran's current claim for service connection for an 
acquired psychiatric disorder was previously denied by the RO 
in a March 1976 decision.  He did not appeal this decision, 
and the decision is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  While 38 
C.F.R. § 3.156 has been revised, the new criteria are only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  As the veteran's 
claim was received in June 2001, the Board will apply the old 
version of 3.156(a) as it appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations.

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the appellant's claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).

Evidence considered at the time of the March 1976 rating 
decision includes the veteran's service medical records from 
his April 1969 to August 1971 period of active duty service, 
which reflect that on entrance medical examination in April 
1968, his psychiatric system was listed as normal.  In May 
1969, the veteran reported that as a civilian, he took 
vitamin B1 for nerves and headaches, and requested to see a 
doctor.  Service medical records are negative for a 
psychiatric disorder.  At the time of the March 1976 rating 
decision, there was no evidence of a current psychiatric 
disorder.

Since the March 1976 decision, the RO has received recent VA 
and private medical records reflecting treatment for PTSD, 
panic disorder, and anxiety disorder.  These records are new, 
as they were not previously on file, and some of these 
records suggest that the current psychiatric disorders are 
related to service.  Hence these records are also material, 
as they are so significant that they must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  Accordingly, the claim for service 
connection for an acquired psychiatric disorder (other than 
PTSD) is reopened, and will be considered on a de novo basis.  
See Manio, supra.

II.  	Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection may only be granted if there currently is 
a disability from a disease or injury in service.  Degmetich 
v. Brown, 104 F.3d 1328 (1997).

A.  Service Connection for an Acquired Psychiatric 
Disorder, including PTSD

The veteran served on active duty from April 1969 to August 
1971, including service in Vietnam from November 1969 to 
November 1970.  His primary military occupational specialty 
was that of a construction draftsman, and he did not have any 
combat citations.  He also served as a rodman tapeman helper.

The veteran claims service connection for an acquired 
psychiatric disorder, including PTSD, which he asserts was 
incurred during military service.  As noted above, the 
service medical records are negative for a diagnosis of a 
chronic psychiatric disorder. 

A February 2000 VA primary care initial visit progress note 
reflects that the veteran gave a history of depression in the 
1970s.  He said he was treated with medication for two weeks 
and then he decided to stop taking the medication.  A 
depression screen was negative.

A February 2001 private medical record from Lawrence & 
Memorial Healthcare reflects that the veteran complained of 
numbness and weakness in both arms which started while he was 
driving to work that morning, with vague discomfort in the 
chest and mild shortness of breath.  He reported similar 
episodes in the past.  The diagnostic impression was 
questionable anxiety.  Per his request, he was transferred to 
a VA hospital.  

VA medical records dated in early February 2001 reflect that 
the veteran presented with an acute episode of numbness and 
tingling which might have been secondary to hyperventilation 
and anxiety.  Psychiatric follow-up was planned.  A substance 
abuse outpatient clinic note dated in late February 2001 
reflects that the veteran reported that he had to drive long 
distances in his job as a carpenter, and that this was 
causing him to have anxiety attacks.  He said he had not been 
able to leave his home since his last anxiety attack in early 
February 2001.  He reported that he injected heroin during 
service and briefly after separation from service.

Subsequent VA medical records reflect that the veteran has 
been diagnosed with anxiety disorder, alcohol abuse, cannabis 
abuse, panic disorder with agoraphobia, and PTSD.

In April 2001, he was diagnosed with panic disorder by 
Lawrence & Memorial Healthcare.

A June 2001 mental health progress note reflects that the 
veteran was treated for anxiety.  The examiner noted that 
PTSD was being considered as a possible diagnosis.

In June 2001, the veteran filed a claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.

By a statement received in November 2001, the veteran 
reported a series of traumatic events which occurred during 
service in Vietnam.  He reported rocket attacks from November 
1969 to February 1970, as well as two ground attacks at the 
perimeter at unspecified dates.  He reported that he was 
exposed to danger from mines on a highway.  He said he hit 
more than one civilian with his truck.  He complained that 
appendicitis was not properly diagnosed during service in 
Vietnam.  He added that there were racial problems in his 
unit, and he began using multiple drugs during service.  

A November 2001 VA mental health progress note completed by a 
social worker reflects that the veteran complained of panic 
attacks.  The veteran reported that he first experienced 
acute panic in early February 2001.  The social worker 
indicated that the veteran met the criteria for a diagnosis 
of PTSD, war-related.  The social worker noted that the 
veteran perseverated on health concerns, and that many of his 
problems were thought to be anxiety-related.  The diagnosis 
was chronic severe PTSD and panic disorder.

In a VA Form 21-526 (Veteran's Application for Compensation 
and/or Pension) received in March 2002, the veteran asserted 
that he had PTSD for a number of different reasons:  
"Authority, being trapped, poor medical care while overseas, 
nonsensicalness of the war, introduced to all forms of 
illegal drugs for the first time, stress from Rocket Attacks, 
mines in the roads I worked on as a surveyor."

A January 2002 mental health progress note by a social worker 
noted that the veteran was new to PTSD treatment after 
chronic symptoms since Vietnam were largely masked over the 
years through substance abuse.

At a July 2002 VA psychiatric examination, the veteran 
reported that during service in Vietnam, he worked as a 
surveyor and jeep driver, and was not exposed to direct 
combat.  He said that he was stationed in an area which was 
subjected to incoming rocket and mortar fire on a regular 
basis, including an incident in which eight men were killed 
in a hooch approximately half a mile down the road from the 
veteran.  He also described several motor vehicle incidents 
in which he struck Vietnamese pedestrians or bicyclists while 
driving a truck.  He said that at the time his reaction was 
that it was "business as usual" and that only recently had 
he begun to think about the possible significance of these 
events as he had discussed them in treatment.  He said he 
became unemotional in service and thus did not react greatly 
to many of these events and denied significant distress at 
the time.  The veteran said his current difficulties dated 
back to February 2001.  The examiner noted that he had 
reviewed the veteran's medical records and claims file, and 
specifically discussed a November 2001 VA outpatient 
treatment record which indicated that the veteran had PTSD.  
He indicated that on the current examination, the veteran 
denied many specific symptoms of PTSD, and denied re-
experiencing symptoms and intrusive thoughts.  He also denied 
nightmares related to Vietnam.  He reported significant 
anxiety symptoms since February 2001, including anxiety 
attacks.

The examiner diagnosed anxiety disorder not otherwise 
specified (NOS), with agoraphobic features, and alcohol 
abuse.  The examiner opined that the veteran had an acute 
onset of symptoms in February 2001.  He added, "Through 
mental health treatment, the veteran has been discussing his 
experiences in Vietnam and it is the opinion of his providers 
that these experiences are casually linked to his current 
difficulties.  At present, however, the veteran's 
presentation does not provide a fully convincing picture of 
Post-Traumatic Stress Disorder."

By a statement dated in May 2003, the veteran asserted that 
his personality changed as a result of his service in 
Vietnam, and that he began using drugs during service.  He 
said that his unit was subjected to rocket attacks and that 
there were mines along QL-13.  He said that as a surveyor in 
Vietnam, he had to stand in the middle of a clear fire area 
with only a few other men who were equally underarmed.  He 
said he hit at least three other people in motor vehicle 
accidents.

At a July 2003 RO hearing, the veteran reiterated many of his 
assertions.  When asked about traumatic events during 
service, the veteran reported that he hit people with 
vehicles, and almost colliding with an earth mover while 
driving over a mine crater.  He said he was first treated for 
PTSD two and one-half years ago, approximately 30 years after 
separation from service.  He said his psychiatric symptoms 
came to light in February 2001 when he had an anxiety attack 
while driving to work.  He reported ongoing treatment for 
PTSD and anxiety.

By a letter dated in August 2003, the veteran reiterated many 
of his assertions.  He contended that all of his problems 
stemmed from the Army's change of his planned military 
occupational specialty.  He said that he signed up to be a 
surveyor, but was instead trained as a construction 
draftsman.  He said that the six months he spent in Vietnam 
as a surveyor, being trained on the job, were "relative 
heaven."  He said he was outside doing physical and 
meaningful work and the time flew by, but that after his unit 
finished working on QL-13, he was transferred to be a jeep 
driver, which lasted until he had an accident.

By a letter dated in September 2003, the veteran's mother 
essentially stated that the veteran's personality changed 
after military service.

By a letter dated in January 2004, the veteran's cousin, a 
social worker and clinician in the field of trauma care, 
opined that the veteran had PTSD.  She said that during his 
service in Vietnam, he was exposed to life-threatening 
situations and witnessed the death and injury of fellow 
combatants and civilians.

In February 2005, the veteran submitted a private medical 
record from C. Lavoie, APRN.  She noted that she had 
interviewed the veteran, who requested a second opinion as to 
his current psychiatric diagnosis.  She noted the veteran's 
reported history of traumatic events in Vietnam.  [The Board 
notes that this reported history differs in some respects 
from his history as reported previously.]  The Axis I 
diagnoses were PTSD and major depressive disorder, recurrent, 
severe.

Upon review of the entire claims file, the Board notes that 
it is clear that the veteran has had a psychiatric disorder 
since February 2001, and that he has been consistently 
diagnosed with panic disorder and anxiety disorder after 
having his first panic attack in February 2001.  Although the 
veteran has given a history of many years of substance abuse 
during and after service, there is no medical evidence of a 
psychiatric disorder until 2001, approximately 30 years after 
separation from service.  There is no evidence of a 
psychiatric disorder in service, and there is no medical 
evidence linking the current anxiety disorder or panic 
disorder with military service.  Service connection is not 
warranted for an acquired psychiatric disorder other than 
PTSD.

With respect to the veteran's claim for service connection 
for PTSD, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If it is not shown the veteran engaged in 
combat with the enemy, his assertions of service stressors 
are not sufficient to establish the occurrence of such 
events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f) (2005); Pentecost 
v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

Since it has not been shown that the veteran engaged in 
combat with the enemy, any alleged in-service stressors must 
be supported with credible evidence.  Although the veteran's 
VA treating social workers have diagnosed the veteran with 
"war-related" PTSD based on his reported history, as has a 
private registered nurse, a VA examiner reviewed the 
veteran's entire claims file and interviewed the veteran and 
determined that the veteran did not meet the criteria for a 
diagnosis of PTSD.  He diagnosed anxiety disorder and alcohol 
abuse.  The Board finds that this medical opinion carries 
more weight than that of the other providers noted, as the 
examiner reviewed the veteran's medical records, including 
the records of his treating providers who diagnosed PTSD, and 
nonetheless determined that a diagnosis of PTSD was not 
shown.

The veteran has asserted that he incurred a psychiatric 
disorder during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his psychiatric disorder began in service, does not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1995). 

The preponderance of the evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

	B.  Service Connection for a Dental Condition

Regulation provides that service connection for treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  38 C.F.R. § 3.381 (2005).  
Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b) (2005).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c) (2005).

The veteran's teeth were listed as acceptable on entrance 
medical examination in April 1968.  On initial dental 
examination in May 1969, the dentist noted teeth numbers 4 
and 31 were normal, while tooth numbers 13 and 14 had 
abnormalities.

Service dental records reflect that teeth numbers 4, 13, and 
14, were extracted 
in Vietnam, and tooth number 31 was filled in Vietnam.

A February 2000 VA primary care initial visit progress note 
reflects that the veteran's dentition was fair.

In a VA Form 21-526 received in March 2002, the veteran 
asserted that his teeth started softening while he was in 
Vietnam, and he had emergency dental work there.  He said he 
required major dental work by his family dentist within one 
year after separation from service.

By a statement dated in May 2003, the veteran said he 
received dental work within a year after separation from 
service, and that the work was so extensive that two full 
days were required to complete it.  He said the treatment was 
paid for by the Army.  He contended that his teeth fell apart 
during service.

By a letter dated in September 2003, the veteran's mother 
essentially stated that the veteran had multiple cavities and 
broken molars when he returned from service.

By a letter dated in January 2004, a dental assistant 
indicated that she worked for the veteran's former dentist, 
who was now deceased.  She said she recalled that the veteran 
had dental work after separation from service, but that the 
records of such treatment were unavailable.

The veteran has stated that he received extensive dental 
treatment within one year after separation from service, and 
that such treatment was paid for by the government.  It 
therefore appears that the veteran has already received one-
time VA dental treatment (Class II).  See 38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 17.161 (2005).  The veteran 
does not allege that he received dental trauma in service, 
and he was not a POW, and he is therefore not eligible for 
dental treatment under other categories of eligibility.  

Service connection is warranted for tooth number 4 for 
treatment purposes only, because it was normal on entry, and 
was extracted more than 180 days after entry into service.  
38 C.F.R. § 3.381(d)(1).  Service connection is warranted for 
tooth number 31 for treatment purposes only, because it was 
normal on entry, and was filled more than 180 days after 
entry into service.  38 C.F.R. § 3.381(d)(1).  Service 
connection is also warranted for teeth numbers 13 and 14, as 
it appears they were carious but restorable on entry, and 
were extracted more than 180 days after entry into service.  
38 C.F.R. § 3.381(d)(2), (4).  

Service connection is therefore warranted for teeth numbers 
4, 13, 14, and 31, for treatment purposes only.

With regard to another matter, it is unclear whether 
appellant may be seeking entitlement to VA dental outpatient 
treatment. A claim for service connection of a dental 
disorder also raises a claim for outpatient dental treatment.  
Hays v. Brown, 5 Vet. App. 302 (1993).  Appellant's claim has 
been treated as a claim for service connection, so the issue 
of entitlement to outpatient dental treatment has not been 
adjudicated.  If appellant's intention is to pursue a claim 
for outpatient dental treatment, he should contact and so 
inform the Medical Administrative Service (MAS) of his 
nearest VA Medical Center, in order for the MAS to take 
appropriate action regarding that issue, since MAS, not RO, 
processes claims for eligibility for VA outpatient dental 
treatment.  Kellar v. Brown, 6 Vet. App. 157 (1994).

	C.  Service Connection for a Skin Rash of the Hands

The veteran contends that he incurred a skin rash of the left 
hand.  He also contends that he was treated for this 
condition at a VA facility soon after service.  Attempts to 
obtain records of such treatment have been unsuccessful.

A review of the veteran's service medical records shows that 
in January 1971, he was treated for a vesicular rash of the 
hands.  Subsequent service medical records are negative for a 
skin disorder.  Service medical records are negative for a 
diagnosis of a chronic skin disorder of the hands.  Post-
service medical records are negative for a skin disorder for 
many years.

A February 2000 VA primary care initial visit progress note 
reflects that the veteran complained of a nonspecific skin 
eruption.  He said he was using ammonium lactate  on his 
hands.  On examination of the veteran's skin, there were no 
lesions or rash.  The pertinent diagnosis was a nonspecific 
skin eruption.  The examiner noted that on dermatology 
consult in November 1999, the examiner noted a scaly palm on 
the left, diagnosed as xerosis, hyperkeratosis.

In June 2001, the veteran was diagnosed with tinea manus and 
tinea pedis.

By a statement dated in May 2003, the veteran said his skin 
problems began within a year or two after separation from 
service.  He contended that this condition was due to 
exposure to Agent Orange while working as a rodman on a 
survey crew in Vietnam.  He said he was treated for peeling 
skin on the left hand at a VA Medical Center (VAMC) in 
Richmond, Virginia in the early 1970s.  He said he had a 
constant skin condition of the left hand.

At a July 2003 RO hearing, the veteran said he had a skin 
condition of the left hand for 30 years.

By a letter dated in September 2003, the veteran's mother 
essentially stated that the veteran had a persistent dry 
scaly rash on his left hand after military service.

There is no medical evidence linking any current skin 
condition of the hands with military service.  In this 
regard, the Board notes that xerosis, hyperkeratosis, and 
tinea manus are not listed are not among the diseases 
currently listed in the law as being presumptively associated 
with herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005). 

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a skin rash of the hands.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.  

	D.  Service Connection for Herpes Zoster of the Leg

The veteran contends that he incurred herpes of the leg 
during service.  He also contends that he was treated for 
this condition at a VA facility soon after service.  Attempts 
to obtain records of such treatment have been unsuccessful.

Service medical records are negative for a skin disorder of 
the legs, including herpes of any type.

A February 2000 VA primary care initial visit progress note 
reflects that the veteran reported that he had a history of 
herpes zoster of the lower left leg.  On examination of the 
veteran's skin, there were no lesions or rash.  The veteran 
denied any recurrence of herpes zoster.

By a statement dated in May 2003, the veteran said that he 
was treated for this condition at the Richmond VAMC in the 
early 1970s.  He said that the VA treatment was ineffective, 
and that he self-treated the condition which went away five 
years later and never recurred.

There is no evidence of a current skin disorder of the legs, 
including herpes zoster, and thus service connection is not 
warranted for this claimed disability.  Degmetich, supra.

The preponderance of the evidence is against the veteran's 
claim for service connection for herpes zoster of the leg.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.  

	E.  Service Connection for Hepatitis

Although the RO previously denied service connection (for 
treatment purposes only) for serum hepatitis in a January 
1972 rating decision, it does not appear that the veteran was 
notified of this decision.  Hence, the Board will adjudicate 
this decision on a de novo basis.

Service medical records are negative for hepatitis.

VA medical records reflect that the veteran was hospitalized 
with jaundice in November 1971.  The veteran denied using 
drugs during service aside from the oral kind.  He said that 
he had some contacts with people with serum hepatitis in 
January 1970.  He stated that one month ago, he tried hard 
drugs by needle with a friend who had had hepatitis in the 
past.  The diagnostic impression was jaundice, with probable 
serum hepatitis and questionable infectious hepatitis.

A February 2000 VA primary care initial visit progress note 
reflects that the veteran reported that he had hepatitis B in 
1971.  He said he was treated for one week and was 
subsequently asymptomatic.  He denied receiving tattoos or 
transfusions.  A hepatitis laboratory test was planned.  In a 
February 2000 addendum, the veteran reported that he used 
heroin intravenously for two weeks in the 1970s and that was 
how he developed hepatitis B.  A March 2000 addendum reflects 
that blood tests were positive for hepatitis B.  A February 
2001 admission note indicates that the veteran had chronic 
active hepatitis C.  A March 2001 digestive diseases note 
indicates that based on blood tests, the veteran had abnormal 
transaminases consistent with a hepatocellular process, 
likely steatohepatitis from triglycerides and alcohol.  There 
was no viral hepatitis.

At a June 2002 VA gastrointestinal examination, the examiner 
noted that laboratory tests showed that veteran had no 
evidence of a hepatitis C infection, and was now immune to 
hepatitis B with no active disease.  The pertinent diagnosis 
was status post hepatitis B infection in 1971 following 
intravenous drug abuse and sharing needles.  His liver 
function tests were normal in January 2002.

A December 2002 VA outpatient treatment record indicates that 
the veteran had hepatitis B antibodies, had a history of 
hepatitis B in the past, and a test for hepatitis C was 
negative.  A March 2003 note indicated that the veteran had 
hepatitis B, did not have hepatitis C, and had no hepatitis 
antigen.  The examiner indicated that the veteran had no 
active hepatitis infection.

By a statement dated in May 2003, the veteran said he began 
using heroin during service.  He said that three months 
later, after separation from service, he used heroin (shared 
a needle) with a friend who had contracted serum hepatitis in 
Vietnam.  He said that his hepatitis originated in Vietnam by 
way of his friend.

At a July 2003 RO hearing, the veteran reiterated many of his 
assertions, and said he was not being treated for hepatitis, 
and was not having any symptoms.

The evidence, including the veteran's own statements, 
reflects that the veteran incurred hepatitis B after 
separation from service, while sharing needles with a friend.  
He recovered from this acute infection, and does not 
currently have active or chronic hepatitis.  As there is no 
evidence of current hepatitis, service connection is not 
warranted for this claimed disability.  Degmetich, supra.

The preponderance of the evidence is against the veteran's 
claim for service connection for hepatitis.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.  



III.    Higher Rating for a Residual Scar of an Appendectomy

Service medical records reflect that the veteran was 
diagnosed with appendicitis and underwent an appendectomy in 
January 1970.

The veteran has stated that his in-service treatment for 
appendicitis was one of the main stressors of his tour in 
Vietnam.  He has not identified any current residuals of his 
appendectomy.  Nonetheless, he has appealed for a higher 
initial rating for service-connected residuals of an 
appendectomy.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.

A 10 percent rating may be assigned for a superficial scar 
which is tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  The rating 
criteria for scars were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49590 (2002); 38 C.F.R. § 4.118 (2005).  
Under the new rating criteria, a 10 percent rating is 
warranted for superficial scars which are unstable or painful 
on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2005).  The new rating criteria for scars also permit a 
10 percent rating where it is shown that there is a scar 
which is located in an area other than the head, face, or 
neck which is deep or which causes limited motion, and which 
covers an area or areas which exceeds 6 square inches (39 
square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2005).  Scars may also be evaluated based on any limitation 
of functioning of the part affected.  See old and new 
Diagnostic Code 7805.

At a June 2002 VA gastrointestinal examination, the examiner 
noted a 6 centimeter fine-line right lower quadrant scar.  
The pertinent diagnosis was status post appendectomy in the 
1970s.  The examiner opined that the veteran had no 
disability or impairment due to appendectomy at this time.

At his July 2003 RO hearing, the veteran testified that he 
had no pain or sensitivity in the area of his appendectomy 
scar.  He said the scar was about four inches long, and he 
had no complications in that area.

These findings support the current noncompensable rating for 
a residual scar under either the old or new criteria.  The 
scar is not unstable, painful, or deep, and does not cause 
limited motion or limitation of functioning.  The area 
involved in the scarring does not satisfy the criteria for a 
10 percent rating under the new criteria of Diagnostic Code 
7801.  

The preponderance of the evidence is against the veteran's 
claim for a higher rating for a residual scar from an 
appendectomy.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 












	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, the claim for 
service connection for an acquired psychiatric disorder 
(other than PTSD) is reopened and, to this extent only, the 
claim is granted.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection is warranted for teeth numbers 4, 13, 14, 
and 31, for treatment purposes only.

Service connection for a skin rash of the hands is denied.

Service connection for herpes zoster of the leg is denied.

Service connection for hepatitis is denied.

A higher rating for a residual scar of an appendectomy is 
denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


